PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
AT&T Intellectual Property I, L.P. et al.
Application No. 17/063,808
Filed: 6 Oct 2020
For: DETECT IMPACT OF NETWORK MAINTENANCE IN SOFTWARE DEFINED INFRASTRUCTURE
:
:
:
:	DECISION ON PETITION
:
:
:

This decision is in response to the Petition Under 37 C.F.R 1.182 filed June 1, 2022 to correct an error in identifying the applicant. 

The petitions are GRANTED. 

The application data sheet (ADS) filed October 6, 2020 with the original application papers identified AT&T Intellectual Property I, L.P. as the applicant. Petitioners assert that the applicant was named in error, as the applicants should be both AT&T Intellectual Property I, L.P. and University of Utah Research Foundation.  On June 1, 2022 a corrected ADS was filed, listing the applicants as AT&T INTELLECTUAL PROPERTY I, L.P. and University of Utah Research Foundation. 

The showing of record is that University of Utah Research Foundation was omitted as an applicant on the original ADS as a result of an inadvertent error. 

In view of the foregoing, the petition is granted.

The petition fee of $420 for the petition under 37 CFR 1.182 to correct the error in identifying the applicant has been received.  

A corrected filing receipt was mailed June 3, 2022, reflecting the change indicated above. Therefore, no further action is required with respect to this request.

The application is being referred to Technology Center Art Unit 2445 for further processing.
 
Telephone inquiries concerning this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET